DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application filed on 4/15/2019.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/16/2019 and 4/15/2019 are being considered by the examiner.
Claim Objections
Claims 13-20 are objected to because of the following informalities: claim 13, last line; there is no ending period “.” instead of “,”.  Appropriate correction is required. Claims 14-20 depending upon the claim 1 are also objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Re claim 2, lines 3, 7, 10; a citation “which” is confusing and indefinite because does not clear if “which” referring to which structure? Clarification is required. Claim 3 depending upon the rejected claim 2 is also rejected.
Re claim 13, lines 7-8; a citation “the cam” does not have a proper antecedent basis. Correction is required. Claims 14-20 depending upon the rejected claim 13 are also rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Nos. 16/384,388 and 16/384,330 (reference applications), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because all structures of the instant claims are encompassed with the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2006/0090742 to Priest et al. (‘Priest’).
See § MPEP 2103 (C).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priest (US No. 2006/0090742) in view of US No. 2006/000127 to Smith et al. (‘Smith’).
Re claims 13-16: Priest discloses an appliance (e.g. an oven, par. [0032], line 4) inherently comprising: a main body 20 inherently including a cavity having an open front; a pull-down door 240 
The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C)
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim 2 is allowable for the applied art does not disclose combined structures of the latch module which including wherein the first radius of the cam interacts with the contact surface of the latch so that the latch is disposed in the first basic position in which the door of the appliance is capable of being manually opened or closed, the second radius has a radius to pivot the latch in the first direction with 5 respect to the first basic position so that the latch is disposed in the second basic position in which the latch is released from the door, and the third radius has a radius to pivot the latch in the second direction with respect to the first basic position so that the latch is disposed in the third basic position in which the latch securely locks the door so that the door is not capable of being manually opened. Claim 3 depending upon claim 2 is also allowable. Claim 4 is allowable for the latch comprises an extension having a sub-contact surface protruding from the extension in a direction of the cam, wherein a cam surface facing the sub-contact surface with the first radius of the cam that contacts the contact surface of the latch has a radius providing a space between the cam surface and the sub-contact surface that allows for the sub-contact surface to approach the cam surface when the latch is moved from the first basic position to the second basic position. Claims 5-12 depending upon claim 4 are also allowable.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 17 is allowable with the same reason as set forth above of the claim 4. Claims 18-20 depending upon claim 17 are also allowable.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale